Exhibit 10.7 THIRD AMENDMENT TO 2 SECOND AMENDMENT TO 2 This Third Amendment to 2015 Guaranty Fee Agreement and Second Amendment to 2016 Guaranty Fee Agreement (this “ Amendment ”), dated as of December 27, 2016 (the “ Amendment Date ”), is entered into by and among each of Determine, Inc., a Delaware corporation (the “ Company ”), Lloyd I. Miller, III (“ Mr. Miller ”), MILFAM II L.P. (“ MILFAM ”) and Alimco Financial Corporation (formerly known as Alliance Semiconductor Corporation) (“ ALF C ” and, together with Mr. Miller and MILFAM, the “ Guarantors ”). Capitalized terms used but not otherwise defined herein shall have the meaning assigned to them in the Fee Agreements (as defined below). The Company, Mr. Miller and MILFAM are parties to the Guaranty Fee Agreement, effective as of March 11, 2015, as amended by Amendment to Guaranty Fee Agreement, effective as of February 3, 2016, and as amended by Second Amendment to 2015 Guaranty Fee Agreement and Amendment to 2016 Guaranty Fee Agreement, dated as of April 22, 2016 (as amended, the “ 2015 Fee Agreement ”), pursuant to which the Company agreed to pay certain fees to Mr. Miller and MILFAM in exchange for the debt Guaranties provided by Mr. Miller and MILFAM contemplated thereunder. The Company and ALFC are parties to the Guaranty Fee Agreement, dated as of February 3, 2016, as amended by Second Amendment to 2015 Guaranty Fee Agreement and Amendment to 2016 Guaranty Fee Agreement, dated as of April 22, 2016 (as amended, the “ 2016 Fee Agreement ” and, together with the 2015 Fee Agreement, the “ Fee Agreements ”) pursuant to which the Company agreed to pay certain fees to ALFC in exchange for the debt Guaranty provided by ALFC contemplated thereunder. Certain of the Guarantors have agreed to guarantee additional borrowed amounts under the credit facility provided to the Company by Western Alliance Bank, as successor in interest to Bridge Bank, National Association, and in connection with such additional guaranty, the Company and the Guarantors desire to amend the Fee Agreements and pay certain accrued fees thereunder with shares of Company stock, as more fully set forth in this Amendment. NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and covenants contained herein, the Company and the Guarantors hereby agree as follows: 1.
